Name: Commission Regulation (EC) No 467/96 of 14 March 1996 exempting certain regions of Spain from the special set- aside obligation for the 1996/97 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  deterioration of the environment;  regions of EU Member States;  agricultural policy;  farming systems
 Date Published: nan

 15. 3 . 96 I EN I Official Journal of the European Communities No L 65/7 COMMISSION REGULATION (EC) No 467/96 of 14 March 1996 exempting certain regions of Spain from the special set-aside obligation for the 1996/97 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Committee for Cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 2989/95 (2), and in particular Article 2 thereof, Whereas in the event of exceptional weather conditions the effect of which is to reduce arable crop yields to a level much lower than normal and to cause the base area of the region in question to be exceeded, producers in that region may be exempted from the special set-aside obligation without compensation; Whereas the drought from which Spain has been suffe ­ ring for many months has provoked such a reduction in yields in certain regions; whereas that drought constitutes a situation justifying total exemption from the special set-aside in those regions in Spain where the base area has been exceeded; Producers of arable crops in the 'Secano regions of the autonomous regions of Aragon, Castille-Leon and the Basque Country and in the 'Regadio' regions throughout Spain shall be exempted from the special set aside referred to in the second indent of Article 2 (6) of Regula ­ tion (EEC) No 1765/92 to be carried out in the 1996/97 marketing year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 312, 23. 12. 1995, p. 5 .